Exhibit 10.1

 

October 11, 2019

 

The Michaels Companies, Inc.

8000 Bent Branch Drive

Irving, Texas 75063

 

Ladies and Gentlemen:

 

Reference is made to the Investor Agreement, dated as of June 26, 2014 (the
“Investor Agreement”), by and among The Michaels Companies, Inc., a Delaware
corporation (together with its successors and permitted assigns, the “Company”),
and each Person that executed the Investor Agreement and is listed as an
“Investor” on the signature pages thereto. Capitalized or other terms used
herein and not defined herein but defined in the Investor Agreement shall have
the meanings ascribed to them in the Investor Agreement.

 

The undersigned Blackstone Investors hereby irrevocably waive their rights
pursuant to Sections 2.1 and 2.2 of the Investor Agreement to nominate and/or
designate persons to the Board.

 

The undersigned Blackstone Investors hereby further agree that, with respect to
all Common Stock collectively held by them in excess of 9.99% of the outstanding
Common Stock of the Company at the time in question (such shares, “Excess
Shares”), the undersigned Blackstone Investors shall vote or cause to be voted
at all meetings of the stockholders of the Company, or vote, consent or approve
in any other circumstances, upon which such vote, consent or other approval
(including a written consent) is sought or obtained by or from the stockholders
of the Company, all Excess Shares in the same manner (including by voting “for”
or “against,” abstaining or withholding votes) as, and in the same proportion
to, the votes cast “for” or “against,” and abstentions or vote withholdings
made, in respect of all Common Stock held by holders of Common Stock (other than
the Common Stock held by the undersigned Blackstone Investors).

 

[Remainder of this page intentionally left blank.]

 



 

 

 

  Very truly yours,       BLACKSTONE CAPITAL PARTNERS V, L.P.       By:
Blackstone Management Associates V L.L.C., its General Partner           By: /s/
Peter Wallace     Name: Peter Wallace     Title: Senior Managing Director      
          BCP V-S L.P.       By: Blackstone Management Associates V L.L.C., its
General Partner           By: /s/ Peter Wallace     Name: Peter Wallace    
Title: Senior Managing Director                   BLACKSTONE FAMILY INVESTMENT
PARTNERSHIP V L.P.       By: Blackstone Management Associates V L.L.C., its
General Partner           By: /s/ Peter Wallace     Name: Peter Wallace    
Title: Senior Managing Director                   Blackstone Family Investment
Partnership V - SMD L.P.       By: Blackstone Management Associates V L.L.C.,
its General Partner           By: /s/ Peter Wallace     Name: Peter Wallace    
Title: Senior Managing Director

 

[Signature Page to Waiver Letter]

 



 

 

 

  BLACKSTONE PARTICIPATION PARTNERSHIP V L.P.       By: Blackstone Management
Associates V L.L.C., its General Partner           By: /s/ Peter Wallace    
Name: Peter Wallace     Title: Senior Managing Director                   BCP
CO-INVESTORS L.P.       By: Blackstone Management Associates V L.L.C., its
General Partner           By: /s/ Peter Wallace     Name: Peter Wallace    
Title: Senior Managing Director

 

 

ACKNOWLEDGED AND AGREED:       THE MICHAELS COMPANIES, INC.           By: /s/
Navin Rao     Name: Navin Rao   Title: Vice President and Secretary          
THE MAJORITY BAIN INVESTORS       BAIN CAPITAL INTEGRAL INVESTORS 2006, LLC  
By: Bain Capital Investors, LLC   its administrative member           By: /s/
Joshua Bekenstein     Name: Joshua Bekenstein   Title: Authorized Signatory    
    BCIP TCV, LLC   By: Boylston Coinvestors, LLC   its administrative member  
        By: /s/ Joshua Bekenstein     Name: Joshua Bekenstein   Title:
Authorized Signatory  

 

[Signature Page to Waiver Letter]

 

 



 

